EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Steven M. Plumb,certify, pursuant to 18 U.S.C. Section 1350, as adoptedpursuanttoSection906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Bering, Inc. on Form 10-K for the annual period ended March 31, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in suchForm 10-K fairly presents in all material respects the financial condition and results of operations of Bering Exploration, Inc. Date:July 15, 2013 By: /s/ Steven M. Plumb Steven M. Plumb Principal Financial and Accounting Officer
